PER CURIAM.
In Hernandez-Molina v. State, 860 So.2d 483 (Fla. 4th DCA 2003) (en banc), this court held that the legislation authorizing the mandatory minimum terms associated with various crimes including trafficking, was not enacted in violation of the single subject rule. See Ch. 99-188, Laws of Fla. Accordingly, we affirm the trial court’s denial of appellant’s motion. Again, we certify conflict with the second district’s decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002), and the fifth district’s decision in Jones v. State, 872 So.2d 938 (Fla. 5th DCA 2004) (on rehearing en banc).
WARNER, GROSS and HAZOURI, JJ., concur.